


Exhibit 10.2

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”) is made and entered into as of May 27,
2008, by and between OncoGenex Technologies Inc., a corporation existing under
the federal laws of Canada (“OncoGenex”), and the signatory hereto (the
“Stockholder”).  Capitalized terms used and not defined herein have the same
meaning as in the Arrangement Agreement, dated as of the date hereof (as such
agreement may hereafter be amended or modified from time to time, the
“Arrangement Agreement”), by and between Sonus Pharmaceuticals, Inc., a Delaware
corporation (“Sonus”), and OncoGenex.

 

WHEREAS, Sonus and OncoGenex will effect an arrangement under Section 192 of the
CBCA, subject to the terms and conditions set forth in the Arrangement Agreement
and Plan of Arrangement; and

 

WHEREAS, as a condition to entering into the Arrangement Agreement, OncoGenex
has required that the Stockholder, solely in the Stockholder’s capacity as a
holder of Sonus Common Shares, enter into, and the Stockholder has agreed to
enter into, this Agreement.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereby agree as follows:

 


1.                                       REPRESENTATIONS AND WARRANTIES OF THE
STOCKHOLDER.  THE STOCKHOLDER HEREBY REPRESENTS AND WARRANTS TO ONCOGENEX AS
FOLLOWS:


 


(A)                                  AUTHORITY; BINDING OBLIGATION.  THE
STOCKHOLDER HAS ALL NECESSARY POWER AND AUTHORITY TO ENTER INTO THIS AGREEMENT
AND PERFORM ALL OF THE STOCKHOLDER’S OBLIGATIONS HEREUNDER.  THIS AGREEMENT HAS
BEEN DULY AND VALIDLY EXECUTED AND DELIVERED BY THE STOCKHOLDER (AND THE
STOCKHOLDER’S SPOUSE, IF THE SHARES (AS DEFINED BELOW) CONSTITUTE COMMUNITY
PROPERTY UNDER APPLICABLE LAW) AND CONSTITUTES A VALID AND LEGALLY BINDING
OBLIGATION OF THE STOCKHOLDER AND SUCH SPOUSE, ENFORCEABLE AGAINST THE
STOCKHOLDER AND SUCH SPOUSE, AS THE CASE MAY BE, IN ACCORDANCE WITH ITS TERMS.


 


(B)                                 OWNERSHIP OF SHARES. THE STOCKHOLDER IS THE
BENEFICIAL OWNER OR RECORD HOLDER OF THE NUMBER OF SONUS COMMON SHARES LISTED ON
SCHEDULE A ATTACHED HERETO (THE “EXISTING SHARES” AND, TOGETHER WITH ANY SONUS
COMMON SHARES THE RECORD OR BENEFICIAL OWNERSHIP OF WHICH IS ACQUIRED BY THE
STOCKHOLDER AFTER THE DATE HEREOF, THE “SHARES”).  THE STOCKHOLDER ALSO OWNS THE
NUMBER OF SONUS STOCK OPTIONS LISTED ON SCHEDULE A ATTACHED HERETO (“SONUS
OPTIONS”), WHICH, TOGETHER WITH THE EXISTING SHARES, CONSTITUTE ALL OF THE
SHARES OF SONUS COMMON STOCK AND OTHER SONUS SECURITIES OWNED OF RECORD OR
BENEFICIALLY BY THE STOCKHOLDER AS OF THE DATE HEREOF.  WITH RESPECT TO THE
EXISTING SHARES, THE STOCKHOLDER HAS SOLE VOTING POWER AND SOLE POWER TO ISSUE
INSTRUCTIONS WITH RESPECT TO OR OTHERWISE ENGAGE IN THE ACTIONS SET FORTH IN
SECTION 2 HEREOF, AND SOLE POWER OF DISPOSITION, WITH NO RESTRICTIONS ON THE
VOTING RIGHTS, RIGHTS OF DISPOSITION OR OTHERWISE, SUBJECT TO APPLICABLE LAWS
AND THE TERMS OF THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(C)                                  NO CONFLICTS.  NEITHER THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT NOR THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY WILL CONFLICT WITH OR CONSTITUTE A VIOLATION OF
OR A DEFAULT UNDER (WITH OR WITHOUT NOTICE, LAPSE OF TIME, OR BOTH) ANY
CONTRACT, AGREEMENT, VOTING AGREEMENT, SHAREHOLDERS’ AGREEMENT, TRUST AGREEMENT,
VOTING TRUST, PROXY, POWER OF ATTORNEY, POOLING ARRANGEMENT, NOTE, MORTGAGE,
INDENTURE, INSTRUMENT, ARRANGEMENT OR OTHER OBLIGATION OR RESTRICTION OF ANY
KIND TO WHICH THE STOCKHOLDER IS A PARTY OR WHICH THE STOCKHOLDER OR THE
STOCKHOLDER’S SHARES ARE SUBJECT TO OR BOUND.


 


(D)                                 RELIANCE.  THE STOCKHOLDER UNDERSTANDS AND
ACKNOWLEDGES THAT ONCOGENEX IS ENTERING INTO THE ARRANGEMENT AGREEMENT IN
RELIANCE UPON THE STOCKHOLDER’S EXECUTION AND DELIVERY OF THIS AGREEMENT.


 


2.                                       VOTING AGREEMENT AND AGREEMENT NOT TO
TRANSFER.


 


(A)                                  THE STOCKHOLDER HEREBY AGREES TO VOTE OR
CAUSE TO BE VOTED ALL OF THE STOCKHOLDER’S SHARES (I) IN FAVOR OF (A) THE
APPROVAL OF THE ISSUANCE BY SONUS OF THE SONUS COMMON SHARES TO BE ISSUED
PURSUANT TO THE ARRANGEMENT, (B) THE REVERSE STOCK SPLIT, (C) THE NAME CHANGE,
(D) THE CAPITAL ADJUSTMENT, AND (E) THE ELECTION OF THOSE DIRECTORS NOMINATED TO
THE BOARD OF DIRECTORS OF SONUS IN ACCORDANCE WITH THE TERMS OF THE ARRANGEMENT
AGREEMENT; (II) AGAINST ANY ACTION OR AGREEMENT THAT WOULD RESULT IN A BREACH IN
ANY MATERIAL RESPECT OF ANY COVENANT, REPRESENTATION OR WARRANTY OR ANY OTHER
OBLIGATION OR AGREEMENT OF SONUS UNDER THE ARRANGEMENT AGREEMENT; AND
(III) EXCEPT WITH THE PRIOR WRITTEN CONSENT OF ONCOGENEX, AGAINST THE FOLLOWING
ACTIONS (OTHER THAN THE ARRANGEMENT): (W) ANY EXTRAORDINARY CORPORATE
TRANSACTIONS, SUCH AS A MERGER, CONSOLIDATION OR OTHER BUSINESS COMBINATION
INVOLVING SONUS; (X) ANY SALE, LEASE, TRANSFER OR DISPOSITION OF A MATERIAL
AMOUNT OF THE ASSETS OF SONUS; (Y) ANY OTHER CHANGE IN THE CORPORATE STRUCTURE,
BUSINESS, ASSETS OR OWNERSHIP OF SONUS; OR (Z) ANY OTHER ACTION WHICH IS
INTENDED, OR COULD REASONABLY BE EXPECTED TO, IMPEDE, INTERFERE WITH, DELAY,
POSTPONE, DISCOURAGE OR ADVERSELY AFFECT THE CONTEMPLATED ECONOMIC BENEFITS TO
ONCOGENEX OF THE ARRANGEMENT AND THE TRANSACTIONS CONTEMPLATED BY THE
ARRANGEMENT AGREEMENT.  THE STOCKHOLDER SHALL NOT ENTER INTO ANY AGREEMENT,
ARRANGEMENT OR UNDERSTANDING WITH ANY PERSON PRIOR TO THE TERMINATION DATE (AS
DEFINED BELOW) TO VOTE OR GIVE INSTRUCTIONS, WHETHER BEFORE OR AFTER THE
TERMINATION DATE, IN ANY MANNER INCONSISTENT WITH CLAUSES (I), (II) OR (III) OF
THE PRECEDING SENTENCE.


 


(B)                                 UPON THE FAILURE OF THE STOCKHOLDER TO VOTE
ANY SHARES IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE STOCKHOLDER
HEREBY GRANTS TO THE CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER OF
ONCOGENEX, AND EACH OF THEM INDIVIDUALLY, A PROXY COUPLED WITH AN INTEREST IN
ALL SHARES OWNED BY THE STOCKHOLDER, WHICH PROXY SHALL BE IRREVOCABLE AND
SURVIVE UNTIL THE TERMINATION DATE, TO VOTE ALL SUCH SHARES IN THE MANNER
PROVIDED IN THIS AGREEMENT.  IF BETWEEN THE EXECUTION HEREOF AND THE TERMINATION
DATE, THE STOCKHOLDER SHOULD DIE OR BECOME INCAPACITATED, OR IF ANY TRUST OR
ESTATE HOLDING THE STOCKHOLDER’S SHARES SHOULD BE TERMINATED, OR IF ANY
CORPORATION OR PARTNERSHIP HOLDING THE SHARES SHOULD BE DISSOLVED OR LIQUIDATED,
OR IF ANY OTHER SUCH SIMILAR EVENT OR EVENTS SHALL OCCUR BEFORE THE TERMINATION
DATE, ANY ACTIONS TAKEN BY ONCOGENEX UNDER THIS AGREEMENT

 

2

--------------------------------------------------------------------------------


 


SHALL BE AS VALID AS IF SUCH DEATH, INCAPACITY, TERMINATION, DISSOLUTION,
LIQUIDATION OR OTHER SIMILAR EVENT OR EVENTS HAD NOT OCCURRED, REGARDLESS OF
WHETHER OR NOT ONCOGENEX HAS RECEIVED NOTICE OF SUCH DEATH, INCAPACITY,
TERMINATION, DISSOLUTION, LIQUIDATION OR OTHER EVENT.


 


(C)                                  THE STOCKHOLDER HEREBY AGREES NOT TO
(I) SELL, TRANSFER, CONVEY, ASSIGN OR OTHERWISE DISPOSE OF ANY OF HIS, HER OR
ITS SHARES WITHOUT THE PRIOR WRITTEN CONSENT OF ONCOGENEX, OTHER THAN SHARES
SOLD OR SURRENDERED OR DEEMED SOLD OR SURRENDERED TO PAY THE EXERCISE PRICE OF
ANY SONUS OPTIONS OR TO SATISFY ONCOGENEX’S WITHHOLDING OBLIGATIONS WITH RESPECT
TO ANY TAXES RESULTING FROM SUCH EXERCISE OR RESULTING FROM THE VESTING OF
RESTRICTED STOCK OR RESTRICTED PERFORMANCE STOCK, OR (II) PLEDGE, MORTGAGE OR
OTHERWISE ENCUMBER SUCH SHARES.  ANY PERMITTED TRANSFEREE OF THE STOCKHOLDER’S
SHARES MUST BECOME A PARTY TO THIS AGREEMENT AND ANY PURPORTED TRANSFER OF THE
STOCKHOLDER’S SHARES TO A PERSON THAT DOES NOT BECOME A PARTY HERETO SHALL BE
NULL AND VOID AB INITIO.


 


3.                                       COOPERATION.  THE STOCKHOLDER AGREES
THAT HE OR SHE WILL NOT (DIRECTLY OR INDIRECTLY) ENCOURAGE, INITIATE, SOLICIT OR
TAKE ANY OTHER ACTION DESIGNED TO FACILITATE ANY ACQUISITION PROPOSAL INVOLVING
SONUS FROM ANY PERSON.  FURTHER, THE STOCKHOLDER HEREBY AGREES TO EXECUTE AND
DELIVER, OR CAUSE TO BE EXECUTED OR DELIVERED, SUCH ADDITIONAL PROXIES,
CONSENTS, WAIVERS AND OTHER INSTRUMENTS, AND UNDERTAKE ANY AND ALL FURTHER
ACTION, NECESSARY OR DESIRABLE, IN THE REASONABLE OPINION OF ONCOGENEX, TO CARRY
OUT THE PURPOSE AND INTENT OF THIS AGREEMENT AND TO CONSUMMATE THE ARRANGEMENT
UNDER THE TERMS OF THE ARRANGEMENT AGREEMENT.


 


4.                                       DISCLOSURE.  THE STOCKHOLDER HEREBY
AGREES TO PERMIT ONCOGENEX TO PUBLISH AND DISCLOSE IN THE CIRCULAR (AND ALL
OTHER DOCUMENTATION REQUIRED IN CONNECTION WITH THE ONCOGENEX MEETINGS), AND IN
ANY PRESS RELEASE OR OTHER DISCLOSURE DOCUMENT WHICH ONCOGENEX REASONABLY
DETERMINES TO BE NECESSARY OR DESIRABLE TO COMPLY WITH APPLICABLE LAWS OR THE
RULES AND REGULATIONS OF ANY REGULATORY AUTHORITY HAVING JURISDICTION IN
CONNECTION WITH THE ARRANGEMENT AND ANY TRANSACTIONS RELATED THERETO,
STOCKHOLDER’S IDENTITY AND OWNERSHIP OF THE SHARES AND THE NATURE OF
STOCKHOLDER’S COMMITMENTS, ARRANGEMENTS AND UNDERSTANDINGS UNDER THIS AGREEMENT,
PROVIDED THAT ANY PUBLIC ANNOUNCEMENT OR DISCLOSURE IS MADE IN ACCORDANCE WITH
THE TERMS OF THE ARRANGEMENT AGREEMENT.


 


5.                                       CONFIDENTIALITY.  THE STOCKHOLDER SHALL
KEEP THE EXISTENCE AND CONTENTS OF THIS AGREEMENT CONFIDENTIAL AND SHALL NOT
DISCLOSE ITS EXISTENCE OR CONTENTS TO ANY OTHER PERSON EXCEPT AS IS NECESSARY IN
ORDER TO ENABLE THE STOCKHOLDER TO COMPLY WITH ITS OBLIGATIONS HEREUNDER OR AS
MAY BE REQUIRED BY LAW.  THE STOCKHOLDER SHALL NOT, SO LONG AS SONUS OR
ONCOGENEX HAS NOT ANNOUNCED THE ARRANGEMENT TO THE PUBLIC GENERALLY, DISCLOSE
INFORMATION ABOUT THE ARRANGEMENT OR THIS AGREEMENT TO ANY OTHER PERSON, UNLESS
SUCH DISCLOSURE IS NECESSARY IN THE STOCKHOLDER’S COURSE OF BUSINESS AND THE
PERSON RECEIVING THE INFORMATION ACKNOWLEDGES THAT HE OR SHE IS ALSO PROHIBITED
FROM DISCLOSING SUCH INFORMATION TO OTHERS.


 


6.                                       STOCKHOLDER CAPACITY.  THE STOCKHOLDER
IS ENTERING THIS AGREEMENT IN HIS, HER OR ITS CAPACITY AS THE RECORD OR
BENEFICIAL OWNER OF THE SHARES, AND NOT IN HIS OR HER CAPACITY AS A DIRECTOR OR
OFFICER OF SONUS.

 

3

--------------------------------------------------------------------------------


 


7.                                       TERMINATION.  IF THE ARRANGEMENT IS
CONSUMMATED, THE OBLIGATIONS OF THE STOCKHOLDER HEREUNDER SHALL TERMINATE UPON
THE CONSUMMATION OF THE ARRANGEMENT.  IF THE ARRANGEMENT IS NOT CONSUMMATED, THE
OBLIGATIONS OF THE STOCKHOLDER HEREUNDER SHALL TERMINATE UPON THE TERMINATION OF
THE ARRANGEMENT AGREEMENT IN ACCORDANCE WITH ITS TERMS.  THE “TERMINATION DATE”
FOR ANY PARTICULAR PROVISION HEREUNDER SHALL BE THE DATE OF TERMINATION OF THE
STOCKHOLDER’S OBLIGATIONS UNDER SUCH PROVISION.


 


8.                                       SPECIFIC PERFORMANCE.  THE STOCKHOLDER
ACKNOWLEDGES THAT IT WOULD BE IMPOSSIBLE TO DETERMINE THE AMOUNT OF DAMAGES THAT
WOULD RESULT FROM ANY BREACH OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND
THAT THE REMEDY AT LAW FOR ANY BREACH, OR THREATENED BREACH, WOULD LIKELY BE
INADEQUATE AND, ACCORDINGLY, AGREES THAT ONCOGENEX SHALL, IN ADDITION TO ANY
OTHER RIGHTS OR REMEDIES WHICH IT MAY HAVE AT LAW OR IN EQUITY, BE ENTITLED TO
SEEK SUCH EQUITABLE AND INJUNCTIVE RELIEF AS MAY BE AVAILABLE FROM ANY COURT OF
COMPETENT JURISDICTION TO RESTRAIN THE STOCKHOLDER FROM VIOLATING ANY OF ITS
OBLIGATIONS UNDER THIS AGREEMENT.  IN CONNECTION WITH ANY ACTION OR PROCEEDING
FOR SUCH EQUITABLE OR INJUNCTIVE RELIEF, THE STOCKHOLDER HEREBY WAIVES ANY CLAIM
OR DEFENSE THAT A REMEDY AT LAW ALONE IS ADEQUATE AND AGREES, TO THE MAXIMUM
EXTENT PERMITTED BY LAW, TO HAVE THE OBLIGATIONS OF THE STOCKHOLDER UNDER THIS
AGREEMENT SPECIFICALLY ENFORCED AGAINST HIM OR HER, WITHOUT THE NECESSITY OF
POSTING BOND OR OTHER SECURITY, AND CONSENTS TO THE ENTRY OF EQUITABLE OR
INJUNCTIVE RELIEF AGAINST THE STOCKHOLDER ENJOINING OR RESTRAINING ANY BREACH OR
THREATENED BREACH OF THIS AGREEMENT.


 


9.                                       MISCELLANEOUS.


 


(A)                                  DEFINITIONAL MATTERS.


 


(I)                                     FOR PURPOSES OF THIS AGREEMENT,
“BENEFICIAL OWNERSHIP” SHALL BE DETERMINED IN ACCORDANCE WITH RULE 13D-3 UNDER
THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.


 


(II)                                  THE SECTION AND PARAGRAPH CAPTIONS HEREIN
ARE FOR CONVENIENCE OF REFERENCE ONLY, DO NOT CONSTITUTE PART OF THIS AGREEMENT
AND SHALL NOT BE DEEMED TO LIMIT OR OTHERWISE AFFECT ANY OF THE PROVISIONS
HEREOF.


 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT OF THE PARTIES HERETO WITH REFERENCE TO THE
TRANSACTIONS CONTEMPLATED HEREBY AND SUPERSEDES ALL OTHER PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS AND WARRANTIES, BOTH WRITTEN AND ORAL, BETWEEN
THE PARTIES OR THEIR RESPECTIVE REPRESENTATIVES, AGENTS OR ATTORNEYS, WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


 


(C)                                  PARTIES IN INTEREST.  THIS AGREEMENT SHALL
BE BINDING UPON AND INURE SOLELY TO THE BENEFIT OF EACH PARTY HERETO AND THEIR
RESPECTIVE SUCCESSORS, ASSIGNS, ESTATE, HEIRS, EXECUTORS, ADMINISTRATORS AND
OTHER LEGAL REPRESENTATIVES, AS THE CASE MAY BE. NOTHING IN THIS AGREEMENT,
EXPRESS OR IMPLIED, IS INTENDED TO CONFER UPON ANY OTHER PERSON, OTHER THAN
PARTIES HERETO OR THEIR RESPECTIVE SUCCESSORS, ASSIGNS, ESTATE, HEIRS,
EXECUTORS, ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES, AS THE CASE MAY BE,
ANY RIGHTS, REMEDIES, OBLIGATIONS OR LIABILITIES UNDER OR BY REASON OF THIS
AGREEMENT.

 

4

--------------------------------------------------------------------------------


 


(D)                                 ASSIGNMENT.  THIS AGREEMENT SHALL NOT BE
ASSIGNABLE BY LAW OR OTHERWISE WITHOUT THE PRIOR WRITTEN CONSENT OF THE OTHER
PARTY HERETO.


 


(E)                                  MODIFICATIONS; WAIVERS.  THIS AGREEMENT
SHALL NOT BE AMENDED, ALTERED OR MODIFIED IN ANY MANNER WHATSOEVER, EXCEPT BY A
WRITTEN INSTRUMENT EXECUTED BY THE PARTIES HERETO.  NO WAIVER OF ANY BREACH OR
DEFAULT HEREUNDER SHALL BE CONSIDERED VALID UNLESS IN WRITING AND SIGNED BY THE
PARTY GIVING SUCH WAIVER, AND NO SUCH WAIVER SHALL BE DEEMED A WAIVER OF ANY
SUBSEQUENT BREACH OF THE SAME OR SIMILAR NATURE.


 


(F)                                    SEVERABILITY.  ANY TERM OR PROVISION OF
THIS AGREEMENT WHICH IS INVALID OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS
TO THAT JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH INVALIDITY AND
UNENFORCEABILITY WITHOUT RENDERING INVALID OR UNENFORCEABLE THE REMAINING TERMS
AND PROVISIONS OF THIS AGREEMENT IN ANY OTHER JURISDICTION.  IF ANY PROVISION OF
THIS AGREEMENT IS SO BROAD AS TO BE UNENFORCEABLE, THE PROVISION SHALL BE
INTERPRETED TO BE ONLY SO BROAD AS IS ENFORCEABLE.


 


(G)                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE INTERPRETED, CONSTRUED AND
GOVERNED BY AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICT OF LAW PRINCIPLES THEREOF.


 


(H)                                 JURISDICTION AND VENUE.  ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT SHALL BE BROUGHT SOLELY IN THE COURTS
OF THE COURT OF CHANCERY OF DELAWARE AND THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN THE STATE OF DELAWARE AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH OF THE STOCKHOLDER AND ONCOGENEX HEREBY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF AND VENUE IN THE AFORESAID COURTS, NOTWITHSTANDING ANY OBJECTIONS IT MAY
OTHERWISE HAVE.  EACH OF THE STOCKHOLDER AND ONCOGENEX IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE DELIVERY OF NOTICE AS PROVIDED IN
SECTION 9(L) BELOW, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
DELIVERY.


 


(I)                                     WAIVER OF TRIAL BY JURY.  EACH PARTY
ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS
AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE
EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT
(I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVER, (II) EACH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (III) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (IV) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9(I).


 


(J)                                     ATTORNEY’S FEES.  THE PREVAILING PARTY
IN ANY LITIGATION, ARBITRATION, MEDIATION, BANKRUPTCY, INSOLVENCY OR OTHER
PROCEEDING (“PROCEEDING”) RELATING TO THE ENFORCEMENT OR INTERPRETATION OF THIS
AGREEMENT MAY RECOVER FROM THE UNSUCCESSFUL PARTY ALL FEES AND DISBURSEMENTS OF
COUNSEL (INCLUDING EXPERT WITNESS AND OTHER CONSULTANTS’ FEES

 

5

--------------------------------------------------------------------------------


 


AND COSTS) RELATING TO OR ARISING OUT OF (A) THE PROCEEDING (WHETHER OR NOT THE
PROCEEDING RESULTS IN A JUDGMENT) AND (B) ANY POST-JUDGMENT OR POST-AWARD
PROCEEDING INCLUDING, WITHOUT LIMITATION, ONE TO ENFORCE OR COLLECT ANY JUDGMENT
OR AWARD RESULTING FROM ANY PROCEEDING.  ALL SUCH JUDGMENTS AND AWARDS SHALL
CONTAIN A SPECIFIC PROVISION FOR THE RECOVERY OF ALL SUCH SUBSEQUENTLY INCURRED
COSTS, EXPENSES, FEES AND DISBURSEMENTS OF COUNSEL.


 


(K)                                  COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, AND BY THE DIFFERENT PARTIES HERETO IN
SEPARATE COUNTERPARTS, EACH OF WHICH EXECUTED COUNTERPARTS AND ANY PHOTOCOPIES
AND FACSIMILE COPIES THEREOF, SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL OF
WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.


 


(L)                                     NOTICES.  ALL NOTICES, REQUESTS, AND
OTHER COMMUNICATIONS GIVEN OR DELIVERED HEREUNDER SHALL BE IN WRITING AND SHALL
BE DEEMED TO HAVE BEEN GIVEN, (A) WHEN RECEIVED IF GIVEN IN PERSON, (B) ON THE
DATE OF ELECTRONIC CONFIRMATION OF RECEIPT IF SENT BY E-MAIL, FACSIMILE OR OTHER
WIRE TRANSMISSION, (C) THREE DAYS AFTER BEING DEPOSITED IN THE U.S. MAIL,
CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID, OR (D) ONE DAY AFTER BEING
DEPOSITED WITH A REPUTABLE OVERNIGHT COURIER.  NOTICES, REQUESTS, AND
COMMUNICATIONS TO THE PARTIES SHALL, UNLESS ANOTHER ADDRESS IS SPECIFIED IN
WRITING IN ACCORDANCE WITH THIS SECTION 9(L), BE SENT TO THE ADDRESS OR
FACSIMILE NUMBER INDICATED BELOW:


 

If to OncoGenex, addressed to it at:

 

 

 

OncoGenex Technologies Inc.

 

400 – 1001 West Broadway

 

Vancouver, BC V6H 4B1

 

Attention:

President and Chief Executive Officer

 

Facsimile:

(604) 736-3687

 

 

 

with a copy to:

 

 

 

DuMoulin Black LLP

 

10th Floor, 595 Howe Street

 

Vancouver, British Columbia V6C 2T5

 

Attention:

J. Douglas Seppala

 

Facsimile:

(604) 687-3635

 

 

 

 

and to:

 

 

 

 

 

Dorsey &Whitney LLP

 

U.S. Bank Centre

 

1420 Fifth Avenue

 

Suite 3400

 

Seattle, WA  98101-4010

 

Attention:

Randal Jones

 

Facsimile:

(206) 903-8820

 

6

--------------------------------------------------------------------------------


 

If to the Stockholder, to the address noted on the signature page hereto.

 


(M)                               ADVICE OF COUNSEL.  STOCKHOLDER ACKNOWLEDGES
THAT, IN EXECUTING THIS AGREEMENT, STOCKHOLDER HAS HAD THE OPPORTUNITY TO SEEK
THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE
TERMS AND PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED
AGAINST ANY PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.


 

[Signature page follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Voting Agreement as of
the date first above written.

 

 

ONCOGENEX TECHNOLOGIES INC.

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

President and Chief Executive

 

 

Officer

 

 

 

 

 

 

STOCKHOLDER:

 

 

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

STOCKHOLDER’S SPOUSE (if applicable):

 

 

 

 

 

 

 

 

Name:

 

 

Date:

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Number of Sonus Common Shares:                                           

 

Number of Sonus Options:                                           

 

9

--------------------------------------------------------------------------------
